In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00045-CR



       DEWAYNE NEAL WILLIAMS, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 5th District Court
                  Cass County, Texas
              Trial Court No. 2013F00410




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                                MEMORANDUM OPINION
       Dewayne Neal Williams appeals his conviction for assault (family violence) by

strangulation, enhanced by one prior felony conviction. See TEX. PENAL CODE ANN. §§ 12.42,

22.01(b)(2)(B) (West Supp. 2013). Williams was sentenced to sixteen years’ imprisonment, plus

thirty days’ confinement for contempt, to run concurrently.         Williams was represented by

different appointed counsel at trial and on appeal.

       Williams’ attorney on appeal has filed a brief which discusses the record and reviews the

trial court proceedings in detail. The brief sets out the procedural history and summarizes the

evidence elicited during the course of the proceedings. Meeting the requirements of Anders,

counsel has provided a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced. Anders v. California, 386 U.S. 738, 743–44 (1967); In re

Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State,

813 S.W.2d 503, 509–10 (Tex. Crim. App. 1981); High v. State, 573 S.W.2d 807, 812–13 (Tex.

Crim. App. [Panel Op.] 1978).

       Counsel mailed a copy of the brief to Williams on May 6, 2014, informing Williams of

his rights to review the record and to file a pro se response. Counsel also filed a motion with this

Court seeking to withdraw as counsel in this appeal and provided Williams with a form to

request pro se access to the appellate record. See Kelly v. State, No. PD-0702-13, 2014 Tex.

App. LEXIS 911, at **14–15 (Tex. Crim. App. June 25, 2014). Williams has neither filed nor

requested an extension of time in which to file a pro se response. Williams has not requested pro

se access to the appellate record.


                                                 2
         When counsel files an Anders brief, we are to determine whether the appeal is without

merit.    We have determined that this appeal is wholly frivolous.                     We have independently

reviewed the appellate record, and we agree that no arguable issues support an appeal. See

Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In such a case, the appeal

must be either dismissed or affirmed. See Anders, 386 U.S. 738.

         We affirm the judgment of the trial court. 1




                                                               Jack Carter
                                                               Justice

Date Submitted:            July 15, 2014
Date Decided:              August 20, 2014

Do Not Publish




1
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of Williams in this case. Anders, 386 U.S. at 744. No substitute counsel will
be appointed. Should Williams wish to seek further review of this case by the Texas Court of Criminal Appeals, he
must either retain an attorney to file a petition for discretionary review or he must file a pro se petition for
discretionary review. Any petition for discretionary review must be filed within thirty days from either the date of
this opinion or the date on which the last timely motion for rehearing or for en banc reconsideration was overruled
by this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the clerk of the
Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply
with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.




                                                          3